703 S.E.2d 663 (2010)
In the Matter of Michael J.C. SHAW.
No. S10Y1670.
Supreme Court of Georgia.
November 22, 2010.
Reconsideration Denied December 14, 2010.
Johannes S. Kingma, Peter Werdesheim, Carlock, Copeland & Stair, Atlanta, for appellant.
Paula J. Frederick, General Counsel, Kellyn O. McGee, Assistant General Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
This disciplinary matter is before the Court on Michael J.C. Shaw's (State Bar No. 638601) petition for voluntary surrender of his license. He states that in light of this Court's rejection of his two earlier petitions that sought imposition of a suspension, he asks that the Court accept a voluntary surrender as a sanction for his misconduct. See In the Matter of Shaw, 286 Ga. 725, 691 S.E.2d 544 (2010) (rejecting six-month to one-year suspension); In the Matter of Shaw, 287 Ga. 332, 695 S.E.2d 640 (2010) (rejecting two- to four-year suspension). The State Bar asks that the Court accept the petition for voluntary surrender.
The prior opinions show that Shaw admitted, and the Court found, that Shaw had violated Rule 8.4(a)(4) of the Georgia Rules of Professional Conduct found in Bar Rule 4-102(d).
In his prior petitions Shaw, who has been a member of the Bar since 1999, admits that *664 while he was employed as an associate attorney at a law firm in bankruptcy and commercial-foreclosure litigation, he performed work for clients, submitted invoices to the firm's accounting department, received checks, endorsed the checks over to himself, and deposited the funds into his personal checking account. From 2003 to 2009 Shaw performed skip traces or other investigative services for clients himself, but submitted invoices in the name of Joe Rickman, a Clayton County investigator, who also performed those services for the firm. The Rickman invoices were in the approximate total amount of $90,000. From 2005 to 2009 Shaw performed title examination services for clients himself, but submitted invoices in the name of Tom Lee, a fictitious vendor. The Lee invoices were in the approximate total amount of $403,000. In June 2009 a client's billing review caused the firm to discover Shaw's misconduct, and he was terminated on June 22, 2009. Shaw states that he cooperated fully with the firm's investigation and promptly repaid the sum of $526,922, as requested by the firm. Shaw states that while he assists his former clients by providing post-foreclosure confirmation affidavits as drafted by firm personnel, he has not had direct contact with former clients or practiced law since his termination.
Shaw attached the firm's letter advising the State Bar of Shaw's conduct pursuant to Rule 8.3 to his earlier petitions. He states that he "admits that most of the factual allegations contained therein are true." The letter provides, among other things, that Shaw obtained Lee's social security number from federal bankruptcy filings and submitted fraudulent W-9 forms in Lee's name to the firm. Shaw also attaches letters in support of his petition from a client, seven lawyers, a Florida state representative, his psychologist Dr. Michael McGarry, and his pastoral counselor Reverend Vic Smith.
We have reviewed the record and agree to accept Shaw's petition for voluntary surrender of his license, which is tantamount to disbarment. Accordingly, it is hereby ordered that the name of Michael J.C. Shaw be removed from the rolls of persons authorized to practice law in the State of Georgia. Shaw is reminded of his duties pursuant to Bar Rule 4-219(c).
Voluntary surrender of license accepted.
All the Justices concur.